Citation Nr: 1712112	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  15-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus.  

2. Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar degenerative disc disease.  

3. Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.      

4. Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.      

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, and as secondary to a service-connected disability.  

6. Entitlement to service connection for bilateral plantar fasciitis and plantar neuralgia.  
7. Entitlement to service connection for bilateral sciatic radicular pain.

8. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right hip disability, and, if so, whether service connection is warranted, to include as secondary to a service-connected disability.  

9. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left hip disability, and, if so, whether service connection is warranted, to include as secondary to a service-connected disability.  

10. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1966. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran initially filed a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issue as shown on the title page.

In order to establish jurisdiction over the issues of entitlement to service connection for a bilateral hip disability, the Board must first consider whether new and material evidence has been received to reopen the claims.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher initial ratings for bilateral pes planus, a lumbar spine disability, and a bilateral knee disability, entitlement to service connection for an acquired psychiatric disorder, bilateral plantar fasciitis and plantar neuralgia, and bilateral sciatic radicular pain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed rating decision, dated in December 2003, the RO denied service connection for a bilateral hip disability.   

2. Additional evidence received since the December 2003 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a bilateral hip disability. 

3. The evidence of record shows that the Veteran's bilateral hip disability is secondary to his service-connected lumbar spine and bilateral pes planus.  


CONCLUSIONS OF LAW

1. The December 2003 rating decision denying service connection for a bilateral hip disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2. Evidence received since the December 2003 rating decision is new and material to the service connection claim for right and left hip disabilities, therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for a right hip disability, as secondary to service-connected bilateral pes planus and thoracolumbar degenerative disc disease,
have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2016).

4. The criteria for service connection for a left hip disability, as secondary to service-connected bilateral pes planus and thoracolumbar degenerative disc disease, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

The Veteran asserts he has a bilateral hip disability related to service.  In September 2003, the Veteran filed a claim for service connection for a bilateral hip disability.  The RO denied the claim in a December 2003 rating decision, which found service medical records showed no complaints of bilateral hip pain and evidence revealed no concrete diagnosis of a bilateral hip condition.  Also, evidence received in connection with his claim failed to establish any relationship between the claimed disability and any disease or injury during military service.  As the Veteran did not file a timely notice of disagreement, or submit new and material evidence within one year, the December 2003 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claims regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A piece of evidence submitted subsequent to the December 2003 rating decision includes a November 2012 private general report by Dr. P.J.Y., that notes since the onset of low back and foot pain, the Veteran had developed progressive pain and dysfunction of the bilateral hips.  His hip pain was constant in varying degrees and intensified with ambulation, weight-bearing, and transition to a weight bearing position.  Dr. P.J.Y. diagnosed the Veteran with degenerative joint disease of the bilateral hips and found it was "more likely than not that the aforementioned is directly and causally related to [the Veteran's] military related low back and foot conditions by a process of constant and chronic weight bearing and adaptation with associated altered gait and weight shifting."  Also, it was more likely than not that the same was directly and causally related to the Veteran's military service.  

The Board finds the November 2012 report from Dr. P.J.Y. relates to unestablished facts, namely establishing a relationship between the claimed bilateral hip disability and any disease or injury during military service.  For the aforementioned reasons, the evidence for his claim of a bilateral hip disability is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

II. Service Connection

The Veteran avers service connection for a bilateral hip disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

Service treatment records are silent for any complaints or treatment of a bilateral hip disability.  

Post-service records reflect that in March 2004, the Veteran was noted to have a diagnosis of osteoarthritis manifested by hip and knee pain.  See Virtual VA, Capri, 3/05/04, pg. 71.  

A November 2012 private general report by Dr. P.J.Y., notes that since the onset of low back and foot pain, the Veteran had developed progressive pain and dysfunction of the bilateral hips.  His hip pain was constant in varying degrees and intensified with ambulation, weight-bearing, and transition to a weight bearing position.  He had a positive Patrick's test on both sides.  Dr. P.J.Y. diagnosed the Veteran with degenerative joint disease of the bilateral hips and found it was "more likely than not that the aforementioned is directly and causally related to [the Veteran's] military related low back and foot conditions by a process of constant and chronic weight bearing and adaptation with associated altered gait and weight shifting."  Also, it was more likely than not that the same was directly and causally related to the Veteran's military service.  

Although the Veteran contends his current bilateral hip disability is related to service, the preponderance of the evidence is against a finding of direct incurrence in service.  Although the November 2012 statement from Dr. P.J.Y. notes it was more likely than not that the Veteran's bilateral hip disability was directly and causally related to the Veteran's military service, he offers no rationale with this opinion.  The Board also notes the evidence of record does not include any medical opinion otherwise relating the Veteran's bilateral hip disability directly to his active service.  

However, the Board finds the Veteran has a bilateral hip disability secondary to his service-connected lumbar spine and bilateral pes planus.  Indeed, the November 2012 statement from Dr. P.J.Y. states it was more likely than not that the Veteran's bilateral hip disability was directly and causally related to his military related low back and foot conditions by a process of constant and chronic weight bearing and adaptation with associated altered gait and weight shifting.  Indeed, a July 2013 VA examination of the Veteran's lumbar spine revealed the Veteran used assistive devices constantly and his disability caused interference with sitting, standing, and weight bearing.  Also, a December 2013 VA examination of the Veteran's bilateral pes planus revealed the Veteran used an assistive device constantly.  The Board finds there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, service connection for a bilateral hip disability is warranted. 
ORDER

The service connection claim for a right hip disability is reopened.  

The service connection claim for a left hip disability is reopened.  

Entitlement to service connection for a right hip disability, as secondary to service-connected bilateral pes planus and thoracolumbar degenerative disc disease, is granted. 

Entitlement to service connection for a left hip disability, as secondary to service-connected bilateral pes planus and thoracolumbar degenerative disc disease, is granted. 


REMAND

Bilateral Pes Planus, Lumbar Spine, and Bilateral Knee 

The Veteran avers that his service-connected bilateral pes planus, lumbar spine disability, and bilateral knee disability are worse than what is reflected by his currently assigned ratings.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, as the Veteran last underwent VA examinations of his lumbar spine and bilateral knee disabilities in July 2013 and last underwent a VA examination of his bilateral pes planus in December 2013, he should be afforded new VA examinations to assess the current nature, extent and severity of his bilateral pes planus, lumbar spine disability, and bilateral knee disability.  


Acquired Psychiatric Disorder

The Veteran claims he has a psychiatric disorder related to service.  Specifically, averring in an August 2013 statement that his current psychiatric disorder is related to in-service conflicts with supervisors, experiences of racism, and suffering from sexual dysfunction after injuring himself in-service.  He elaborated in a November 2013 statement that in January-March 1968, he was in a motor vehicle accident.   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred

The Veteran submitted a November 2012 private psychological report by Dr. W.E.E., a licensed psychologist, in which he reported experiencing depressive symptoms in-service related to conflicts with some of his superior officers, experiencing racism, and injuring his testicles in a fall that caused him to experience sexual dysfunction, which he still experiences to this day.  Additionally, he reported current back and bilateral knee pain.  The psychologist conducted a personality test that indicated significant psychological symptoms and found his PK-PTSD score was in the clinical range, which suggested the presence of anxiety related to past traumatic events.  Dr. W.E.E. opined that the Veteran's test results were consistent with post-traumatic anxiety; however, the Veteran did not report any traumatic incidents related to his experience in service.  Dr. W.E.E. diagnosed the Veteran with depressive disorder, not otherwise specified, and "[p]ain disorder associated with both psychological factors & back/knee pain."  The Board finds Dr. W.E.E.'s opinion to be contradictory as he noted the Veteran's reported in-service traumatic incidents, but later found the Veteran did not report any traumatic incidents related to service.  Also, Dr. W.E.E. did not provide a rationale for his positive secondary service connection opinion.

The Veteran also submitted a November 2012 private general report by Dr. P.J.Y., in which the physician found the Veteran had symptomatology consistent with PTSD with a provisional diagnosis of being military related.  The report further notes the Veteran was in the process of being evaluated for this disorder by an appropriate mental health professional who would publish an independent report.  However, there is no indication Dr. P.J.Y. is a psychologist or psychiatrist and he provided no rationale for his finding that the Veteran had PTSD related to service.  

In October 2013, the Veteran underwent a VA psychiatric evaluation, in which the examiner diagnosed the Veteran with depressive disorder, not otherwise specified, and opined that by direct examination and review of medical information, the Veteran's depression was not due to his service-connected lumbar spine or bilateral knee disabilities.  The examiner explained that the Veteran was not being treated for a mental health condition and initially denied having any mental health problems, but later when asked about possible depression he said, "[y]es, when I think about my wife."  The examiner found the records indicated he was treated for depression due to his wife's illness and then PTSD due to his wife's death.  As the VA examiner did not address the Veteran's reports of in-service conflicts, Dr. W.E.E.'s finding that the Veteran's PK-PTSD score was in the clinical range, which suggested the presence of anxiety related to past traumatic events, or Dr. P.J.Y.'s finding that the Veteran's symptomatology was consistent with a diagnosis of PTSD that was related to service, the Board finds a remand for a new VA examination is necessary to assess the Veteran's current psychiatric disorder and whether it is related to service. 

Bilateral Plantar Fasciitis and Plantar Neuralgia

The Veteran claims service connection for plantar fasciitis and plantar neuralgia.  Although service treatment records do not reflect a diagnosis or treatment of bilateral plantar fasciitis or plantar neuralgia, the record indicates the Veteran continuously complained of bilateral foot pain.  Additionally, he was diagnosed with pes planus in-service.  

A November 2012 private general report by Dr. P.J.Y. reflects bilateral pes planus was treated during service.  He suffered from progressive pain dysfunction since that time.  Now, he had pain in the plantar surface of his feet that was constant in varying degrees and caused a substantial altered gait.  He had pain in the plantar fascia and the medial and lateral plantar nerve areas as determined by digital examination.  Dr. P.J.Y. noted he had a diagnosis and treatment of pes planus during active military service.  Dr. P.J.Y. also found the Veteran had a diagnosis of bilateral plantar fascitis and plantar neuralgia and "[i]t is more likely than not that same is directly and causally related to the condition of Pes Planus of the [bilateral feet] as discussed.  It is more likely than not that same is directly and causally related to [the Veteran's] military service."  However, unlike the Veteran's pes planus, there is no diagnosis or treatment of plantar fasciitis or plantar neuralgia during service.  Therefore, Dr. P.J.Y.'s rationale is flawed.  Nevertheless, as the Veteran did complain of foot pain in service, has been found to have plantar fasciitis and plantar neuralgia, and asserts such disabilities are the result of service, the Board finds a VA examination is necessary to determine the nature and etiology of his bilateral plantar fasciitis and plantar neuralgia.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  

Bilateral Sciatic Radicular Pain 

As the Board is remanding the issue of entitlement to an initial increased rating for the lumbar spine, the Board finds the service connection claim for bilateral sciatic radicular pain must also be remanded as it is intertwined.  Additionally, the Board notes a March 2004 VA treatment record states the Veteran had back surgery several years ago and has had numbness in his right foot since that time.  See Virtual VA, Capri, 3/05/04, pg. 71.  Also, a November 2012 private general report by Dr. P.J.Y. states the Veteran underwent surgery for his low back and bilateral sciatic pain approximately 15 years ago at Phoebe Putney Hospital in Albany, Georgia.  Although a few records from 2008 at Phoebe Putney have been associated with the record, it is clear not all records have been obtained.  Therefore, the RO should attempt to associate all records from Phoebe Putney, to include those documenting low back surgery and bilateral sciatic pain approximately 15 years ago, with the claims file.  




TDIU

The separate issue of entitlement to TDIU is also inextricably intertwined with the issues remanded and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, given the fact that service connection has been granted for a bilateral hip disability in this decision, the Board finds that the adjudication of TDIU is potentially impacted by the disability rating and effective date which will be assigned.  As such, the Veteran's TDIU claim is also remanded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask him to submit, or authorize VA to obtain, all pertinent medical records from any private facility where he has been seen for treatment for bilateral pes planus, lumbar spine, bilateral knee disability, psychiatric disorders, bilateral plantar fasciitis and plantar neuralgia, and bilateral sciatic radicular pain since his separation from service in 1966, to include records from Phoebe Putney Hospital in Albany, Georgia.

If the Veteran provides the requisite authorization, make reasonable attempts to obtain any such records.  Such attempts should include a follow-up request if such records from the facility during this time frame are not received, or a finding that a follow-up request would be futile, pursuant to 38 C.F.R. § 3.159(c)(1) , as well as requisite notice to the appellant under 38 C.F.R. 3.159(e)(1) that VA was unable to obtain such records.

2. Obtain all of the Veteran's VA treatment records from the Dublin, Georgia and Atlanta, Georgia VA Medical Centers, as well as any associated outpatient clinics, since September 2013 to the present. 

3. Only AFTER obtaining the above VA and private medical records, to the extent available, then schedule the Veteran for a VA examination in order to determine the current severity of his service-connected bilateral pes planus, lumbar spine, and bilateral knee disabilities.   

The lumbar spine examiner must address whether the Veteran has sciatic radicular pain as a result of his lumbar spine disorder or diabetic neuropathy.

4. Only AFTER obtaining the above VA and private medical records, to the extent available, then schedule the Veteran for a VA psychiatric examination.  

After examining the Veteran, based on a review of the claims folder, including the Veteran's August 2013 lay statement, the November 2012 reports by Dr. W.E.E. and Dr. P.J.Y., and the 2013 VA examination report, the examiner is requested to offer the following opinions with full supporting rationale:

* Does the Veteran meet the DSM criteria for PTSD and if so, what reported stressor or stressors supports such a diagnosis?  

* Does the Veteran have an acquired psychiatric disability, other than PTSD, and if so is it at least as likely  as not (50 percent or greater) that such a condition either began during or was otherwise caused by the Veteran's military service. 

* Does the Veteran have an acquired psychiatric disability, other than PTSD, and if so is it at least as likely  as not (50 percent or greater) that such a condition was either caused OR aggravated (worsened) by his service-connected disabilities (bilateral pes planus, bilateral knee arthritis, lumbar spine degenerative disc disease, bilateral hip arthritis)?

5. Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed bilateral plantar fasciitis and plantar neuralgia.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The examiner is requested to offer the following opinions with full supporting rationale:

* Is it at least as likely as not (50 percent or better probability) that the Veteran's claimed bilateral plantar fasciitis and plantar neuralgia was incurred in or a result of a disease or injury sustained during active duty service, noting his reports of bilateral foot pain in service.  

* Is it at least as likely as not (50 percent or better probability) that the Veteran's claimed bilateral plantar fasciitis and plantar neuralgia have been caused OR aggravated (worsened) by his service-connected bilateral pes planus.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  

6. After completing the above and any other development deemed necessary, readjudicate the remanded issues, to include bilateral sciatic radicular pain and entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


